On Petition for Rehearing
Prime, C. J.
— Although I concurred with the Per Curiam opinion previously handed down in this case ordering dismissal, and now concur in the denial of the petition for rehearing, I feel impelled to state my further feelings in the matter upon consideration of the petition for rehearing.
It is my considered opinion that this is a case where the application of Rule 2-19 and Rule 2-15A of the Supreme Court should be tempered with understanding and consideration.
This court should have the authority and discretion to decide when emergencies should, excuse technical failures to comply with all our rules. Litigants should never be deprived of a decision on the merits of a case where there was a failure of strict compliance with the rules, but where no harm has been alleged or shown. - -
Carson, Mote, and Bierly, JJ., concur'
Note. — Reported in 210 N. E. 2d 383. Concurring opinion on denial of rehearing reported in 213 N. E. 2d 723.